IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA
Plaintiff : Case No. 3:19-mj-172

VS. : HONORABLE SHARON L. OVINGTON
Green, Kevin :

Defendant

 

ORDER AMENDING BOND CONDITIONS

 

For good cause shown, the Court hereby amends the bond conditions filed in this matter on May
20, 2019 and removes the following conditions:

1. Participate in a location restriction program and abide by all requirements of the

program (curfew).

All other bond conditions remain in full force and effect.

pae. 9/21/14 Mauer LCL. An

HONORABLE SHARON L. OKINGTON
UNITED STATES MAGISTRATE JUDGE
